DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive.  Applicant argues that element 190 of Lin is not an interposer or part of an interposer.  However, both elements 190 and 342 and all areas in between can be interpreted as the entire interposer structure since these layers provide an electrical interface routing between two dies.  Additionally, Lin discloses the materials of elements 342 and 190 as being the same, silicon dioxide (paragraphs 61 and 100).  Lin also describes the interposer to have multiple layers (paragraph 100).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9, 11-14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Publication No. 2015/0259194).
Regarding claim 1, discloses an integrated circuit package comprising:
a first die (244)
a second die (124)
an interposer (340/190) between the first die and the second die, the interposer (340/190) coupled to the first die (244) at a first surface of the interposer by a first bonded interface, the interposer coupled to the second die (124) at a second surface of the interposer by a second bonded interface, the second bonded interface comprising a first pad (344), and a second pad (132) on the second surface of the interposer (340/190)
wherein the interposer comprises electrical routing (196/354) coupling the first pad (344) to the second pad (132).

    PNG
    media_image1.png
    362
    662
    media_image1.png
    Greyscale

	Regarding claim 2, Lin discloses the interposer includes an active electrical device (paragraph 100).
	Regarding claim 3, Lin discloses the second pad (132) is a test pad adapted to be electrically coupled to a test probe (paragraph 44; Figure 2C).
	Regarding claim 5, Lin discloses the interposer is at least partially composed of silicon (paragraph 100).
Regarding claim 7, Lin discloses the interposer is at least partially composed of a co-fired ceramic (paragraph 100).
Regarding claim 9, Lin discloses a method of producing an optical wafer assembly, the method comprising:
coupling a first wafer (244) to a first surface of an interposer (340/198) to form a first bonded interface
coupling a second wafer (124) to a second surface of the interposer (340/198) by a second bonded interface, the second bonded interface comprising a first pad (344), a second pad (132) on the second surface of the interposer, wherein the interposer comprises electrical routing electrically coupling the first pad to the second pad (Figure 16C)
Regarding claim 11, Lin discloses wherein the second pad (132) is a test pad, the method further including cutting at least one of the first or second wafers to expose the test pad (paragraph 44; Figure 2C).
Regarding claim 12, Lin discloses the first wafer is cut with a first cut, and wherein the second wafer is cut with a second cut wider than the first cut to expose the test pad (paragraph 144).
Regarding claim 13, Lin discloses defining or placing an electrical device within the sealed cavity (100).
Regarding claim 14, Lin discloses the sealed cavity is hermetically sealed (paragraph 118).
	Regarding claim 21, Lin discloses the first interface and the second interface form a sealed cavity (paragraph 118).
	Regarding claim 22, Lin discloses the first interface and the second interface form a sealed cavity (paragraph 118).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 15-16, 18, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Publication No. 2015/0259194) in view of Huang et al. (US Publication No. 2020/0051883).
Regarding claim 4, Lin discloses the limitations as discussed in the rejection of claim 1 above.  Lin does not disclose the first die includes a complementary metal oxide semiconductor (CMOS) wafer and the second die includes the optical window (paragraph 29).  However, Huang discloses the first die is a CMOS wafer (paragraph 48) and the second die (102) includes an optical window (paragraphs 29 and 46).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the dies of Lin to be formed of a CMOS wafer and window die since this can be useful in applications that include light transmission, including DMDs and CCDs (paragraphs 3-6).
Regarding claim 8, Huang discloses the sealed cavity (114) is hermetically sealed (paragraph 47).
Regarding claim 15, Lin discloses a wafer assembly comprising:
a first wafer (244)
a second wafer (124)
an interposer (340/198) having a first surface and a second surface, the first surface on the first die and the second surface on the second die, wherein the interposer comprises electrical routing (354)
a first bonded interface between the first wafer (244) and the interposer (340/198)
a second bonded interface between the second wafer (124) and the interposer (340/198), the second bonded interface comprising a first pad (344), a second pad (132) on the second surface of the interposer, the electrical routing electrically coupling the first pad to the second pad (Figure 16C)
Lin does not disclose the first die includes a complementary metal oxide semiconductor (CMOS) wafer and the second die includes the optical window (paragraph 29).  However, Huang discloses the first die is a CMOS wafer (paragraph 48) and the second die (102) includes an optical window (paragraphs 29 and 46).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the dies of Lin to be formed of a CMOS wafer and window die since this can be useful in applications that include light transmission, including DMDs and CCDs (paragraphs 3-6).
Regarding claim 16, Lin discloses the interposer includes an electrical component (paragraph 100).
Regarding claim 18, Huang discloses in the optical wafer is at least partially composed of borosilicate glass (paragraph 38).
Regarding claim 19, Lin discloses the interposer is at least partially composed of a co-fired ceramic (paragraph 100).
Regarding claim 20, Huang discloses the interposer includes score cuts to facilitate separation of integrated circuit (IC) packages (paragraph 58).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      11/19/2022Examiner, Art Unit 2897